NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 11, 2008
                                 Decided December 11, 2008

                                            Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 08‐2446

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                     Evansville Division.
       v.
                                                     No. 3:06CR00038‐014
TROY MILLER,
     Defendant‐Appellant.                            Richard L. Young,
                                                     Judge.

                                          O R D E R

        In 2008 Troy Miller entered into an agreement to plead guilty to one count of
conspiracy to possess with the intent to distribute cocaine.  See 21 U.S.C. §§ 846, 841(a)(1). 
The parties agreed on page three of Miller’s plea agreement to a specific sentence of 120
months’ imprisonment—the mandatory minimum given the amount of cocaine and Miller’s
prior conviction for a felony drug offense.  See 21 U.S.C. § 841(b)(1)(B); FED. R. CRIM. P.
11(c)(1)(C).  The district court accepted the plea agreement and sentenced Miller, as agreed,
to 120 months’ imprisonment.  See FED. R. CRIM. P. 11(c)(3)(A).
No. 08‐2446                                                                                Page 2


         Miller filed a notice of appeal, but the government has moved to dismiss on the
ground that Miller waived his right to appeal in the plea agreement.  See United States v.
Mason, 343 F.3d 893 (7th Cir. 2003).  Miller’s lawyer concedes the point and agrees that the
appeal should be dismissed.  Miller himself opposes the government’s motion.  See CIR. R.
51(b).  

        The appeal waiver aside, a defendant who agrees to a specific sentence cannot
appeal the sentence imposed except in three narrow circumstances: if his guilty plea was
involuntary, if the sentence he received is greater than the sentence he bargained for, or if
his sentence was imposed in violation of law.  See 18 U.S.C. § 3742(a)(1), (c)(1); United States
v. Gibson, 490 F.3d 604, 607 (7th Cir. 2007); United States v. Cieslowski, 410 F.3d 353, 363‐64
(7th Cir. 2005); United States v. Barnes, 83 F.3d 934, 941 (7th Cir. 1996).  Miller does not want
his plea set aside, eliminating the first possibility.  The second possibility is not tenable
because Miller’s prison sentence tracks the agreement.  As for the third possibility, Miller’s
sentence is the lowest permitted by law.  See 21 U.S.C. § 841(b)(1)(B).  

       Even if Miller’s appeal was not precluded by § 3742(a)(1) and (c)(1), his plea
agreement includes a clear and unambiguous appellate waiver, which is enforceable
because the record shows that he knowingly and voluntarily entered into the agreement. 
See United States v. Linder, 530 F.3d 556, 561 (7th Cir. 2008); United States v. Blinn, 490
F.3d 586, 588 (7th Cir. 2007). 

       Accordingly, we GRANT government’s motion to DISMISS the appeal.